MEMORANDUM **
Hector Baca-Quiroz appeals the sentence imposed following his guilty plea to illegal reentry after deportation in violation of 8 U.S.C. § 1326(a). Baca-Quiroz contends that the district court erred by failing to consider that the lack of a “fast-track” program in the District of Montana creates an unwarranted sentencing disparity contrary to the requirements of 18 U.S.C. § 3553(a)(6). Baca-Quiroz acknowledges that his contention is foreclosed by United States v. Gonzalez-Zotelo, 556 F.3d 736, 740-41 (9th Cir.2009), and that he raises it to preserve it for potential future review.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.